Mr. Justice Yantis delivered the opinion of the court: John W. Yeager, a member of the Howitzer Co. 130th Inf., I. N. G., was in the military bus-fire accident that occurred near Pana, Ill., on July 26, 1933. (See Case vs. State, C. of C. No. 2469.) A Military Medical Board made a physical examination, of claimant on August 8,1934, at Camp Grant, and found that there is no permanent disability or evidence of scars. Claimant in his testimony agreed with this report but stated that he received temporary injuries to his right elbow and right hand; that he was employed at Coin’s Swimming Pool near Mt. Vernon, Illinois, and that after he returned from Camp Grant he was unable to perform some of the duties of his employment and that such partial disability extended over a period of six weeks. His wages, according to his claim, were $25.00 per week. What percentage of his labors he was unable to perform or what actual partial loss of wages he sustained is not fully disclosed, but under all the facts shown in the record, an allowance under the provisions of the Workmen’s Compensation Act at $7.50 per week seems merited and an award is therefore allowed in favor of claimant in the sum of Forty-five Dollars, under authority of the Military Code.